DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 


Claim objections
Claims 16-20 are objected to because of the following informalities:
In claims 16-20, line 1 (line # refers to claim 16), it recites “the medium of claim 15”. It is uncertain if this term intent to refer to “a non-transitory computer readable storage medium” as cited in claim 15, line 1. It should be amended as “the non-transitory computer readable storage medium of claim 15”.
Appropriate correction is required.


Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent. 10,990,445 B2 in view of Yamakabe et al. (US Pub. 2005/0235288 A1) and further in view of Zhang et al. (US. Pub. 2017/0357531 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1 of the instant application, the following table compares claim 1 of the Patent ‘445’. The differences have been bolded.

Instant Application
Patent. 10,990,445 B2
1. An apparatus, comprising: 








a plurality of hardware resource allocation circuits configured to collectively allocate different types of hardware resources to threads; 







a memory device configured to store a thread allocation map that indicates amounts of the different types of hardware resources allocated to a given thread of the threads; 
a resource allocation management circuit coupled to the memory device and configured to: 










receive one or more resource allocation requests to allocate specified amounts of the different types of hardware resources to a first thread; 





















identify, based on the thread allocation map, a second thread that has been allocated hardware resources from multiple of the different types of hardware resources; 






send deallocation requests to the plurality of hardware resource allocation circuits to deallocate a set of hardware resources allocated to the second thread; 









send allocation requests to the plurality of hardware resource allocation circuits to allocate, using at least a portion of the set of deallocated hardware resources, the specified amounts of the different types of hardware resources; and 


























update the thread allocation map to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread.






1. An apparatus, comprising: 

first and second hardware execution pipelines that correspond to respective first and second data masters that manage execution of corresponding threads; 

a plurality of hardware resource allocation circuits, at least two of which are configured to allocate a respective different type of hardware resource to the threads; and 


a resource allocation management circuit coupled to a memory device configured to store a thread allocation map that identifies, for each thread, a respective state identification value, a respective execution state, and an indication of numbers of each type of hardware resource allocated to each thread, and wherein the resource allocation management circuit is configured to: 
(Yamakabe, Fig. 12, 215 resource allocation table (as thread allocation map), 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources);



receive a resource allocation request to allocate a requested number of different types of hardware resources respectively for a first thread of the first data master that corresponds to the first hardware execution pipeline; 
(Zhang, Fig. 2, 202, receive resource application, resource application including resource demand information; [0042] lines 1-4,  the resource application receiving unit is configured to accept a resource application submitted by a job, the resource application including resource demand information and job priority information; [0106] lines 1-6, the resource application volume and the resource application quantity form the resource demand information of the resource application).


determine that fewer than the requested number of the different types of hardware resources is available; 


select a second thread of the second data master that corresponds to the second hardware execution pipeline for deallocation, wherein the second thread is selected based on the second thread having an inactive execution state and at least one of the different types of hardware resources being allocated to the second thread as indicated by the thread allocation map; 


send deallocation requests to one or more of the plurality of hardware resource allocation circuits to deallocate one or more portions of the different types of hardware resources identified by the resource allocation request, wherein the deallocation requests include a state identification value of the second thread; 



send allocation requests to one or more of the plurality of hardware resource allocation circuits to allocate the one or more portions of the requested number of the different types of hardware resources to the first thread, wherein the allocation requests include a state identification value of the first thread; 
(Zhang, Abstract, lines 7-13, traversing, in an allocated resource application queue when the remaining resources do not meet the resource application, allocated resource applications having job priorities lower than that of the resource application; using the sum of system resources occupied by all traversed resource applications plus the remaining resources as available resources (as using at least a portion of the set of deallocated hardware resources); Fig. 2, 208, determining, every time one of the allocated resource applications is traversed, whether the available resources meet the resource application; and when the available resources meet the resource application, stopping traversing, and allocating the available resources to the resource application).




update the thread allocation map after the requested number of the different types of hardware resources has been allocated to the first thread; and 
(Yamakabe, Fig. 12, 215 resource allocation table (as thread allocation map), 123 business applications (as threads), 124, CPU, 40%, 125 memory, 30%, 126 network, 127 storage; percentages (as allocation of the specified amounts of the different types of hardware resources; also see Fig. 17, [0053], [0071]);

indicate that execution of the first thread has been approved.


Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘445’ is narrower than the instant application. The Patent ‘445’s narrower scope merely specifies that “select a second thread…wherein the second thread is selected based on the second thread having an inactive execution state and at least one of the different types of hardware resources being allocated to the second thread as indicated by the thread allocation map” in claim 1 which having the same scope compare to “identify, based on the thread allocation map, a second thread that has been allocated hardware resources from multiple of the different types of hardware resources” of claim 1 of the instant application, because the identifying must be performed first in order to select the second thread, and both selecting and identifying are all based on the thread allocation map which is indicating different types of hardware resources being allocated to the second thread.
	In addition, the Patent ‘445’’s narrower in scope merely specifies that “send deallocation requests…to deallocate one or more portions of the different types of hardware resources” which is the same as to “send deallocation requests…to deallocate a set of hardware resources allocated to the second thread” of claim 1 of the instant application, because the portions of different types of hardware resources and a set of hardware resources are all allocated to the second thread and that is to be deallocated, and wherein “the portions of different types of hardware resources” is the same thing just using different words compare to “a set of hardware resources” since they are all hardware resources.

	Moreover, the Patent ‘445’ does not explicitly claim:
the thread allocation map that indicates amounts of the different types of hardware resources allocated to a given thread of the threads; and when update the thread allocation map, it is to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread.

However, Yamakabe teaches the thread allocation map that indicates amounts of the different types of hardware resources allocated to a given thread of the threads; and when update the thread allocation map, it is to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread (Yamakabe, Fig. 12, 215 resource allocation table (as thread allocation map), 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources); also see [0012] lines 1-4, The resource allocation process step according to the present invention may include a step for ensuring that the current resource allocations for the business applications are reflected in a resource allocation table; Fig. 10, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer); [0053] lines 3-9. This table retains the information about the amounts of resource allocations for each of business applications AP1, AP2, and AP3. The information about resource allocation amounts includes the information about computer resources such as a CPU 124 and memory 125, a network 126, and a storage 127; Fig. 17, 500, 501 decrease resource allocation amount, 503 increase resource allocation amount; [0071] lines 2-9, the policy execution processing section 411 issues an instruction for resource increase/decrease; the resource distribution processing section 410 updates the resource allocation table 215 shown in FIG. 12; and the resource distribution change processing section 401 changes the resource allocation amount for a virtual computer upon receipt of the instruction for resource increase/decrease).

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the patent ‘445’ by including “the thread allocation map that indicates amounts of the different types of hardware resources allocated to a given thread of the threads; and when update the thread allocation map, it is to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread” as taught by Yamakabe. One of ordinary skilled would have been motivated to modify claim of Patent ‘445’ in the manner described above for the purpose of clarifying the specific amount of the resources that is allocated to different threads which allowing the system to easily manage the resource allocation based on knowing specified resources amount in order to improve the resource utilization efficiency and system performance.  

Further, the Patent ‘445’ and Yamakabe does not explicitly claim:
receive one or more resource allocation requests to allocate specified amounts of the different types of hardware resources to a first thread; and allocate, using at least a portion of the set of deallocated hardware resources, the specified amounts of the different types of hardware resources.

However, Zhang teaches receive one or more resource allocation requests to allocate specified amounts of the different types of hardware resources to a first thread (Zhang, Fig. 2, 202, receive resource application, resource application including resource demand information; [0042] lines 1-4,  the resource application receiving unit is configured to accept a resource application submitted by a job, the resource application including resource demand information and job priority information; [0106] lines 1-6, the resource application volume and the resource application quantity form the resource demand information of the resource application); and
allocate, using at least a portion of the set of deallocated hardware resources, the specified amounts of the different types of hardware resources (Zhang, Abstract, lines 7-13, traversing, in an allocated resource application queue when the remaining resources do not meet the resource application, allocated resource applications having job priorities lower than that of the resource application; using the sum of system resources occupied by all traversed resource applications plus the remaining resources as available resources (as using at least a portion of the set of deallocated hardware resources); Fig. 2, 208, determining, every time one of the allocated resource applications is traversed, whether the available resources meet the resource application; and when the available resources meet the resource application, stopping traversing, and allocating the available resources to the resource application).

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the patent ‘445’ and reference of Yamakabe by including “receive one or more resource allocation requests to allocate specified amounts of the different types of hardware resources to a first thread; and allocate, using at least a portion of the set of deallocated hardware resources, the specified amounts of the different types of hardware resources” as taught by Zhang. One of ordinary skilled would have been motivated to modify claim of Patent ‘445’ and reference of Yamakabe in the manner described above for the purpose of clarifying the specified amounts of the resources that is needed for allocation which allowing the system to easily allocating the resources based on knowing specified resources amount which improve the system efficiency and performance.  

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 3-6, 9-10, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US. Pub. 2017/0357531 A1) in view of Busaba et al. (US Pub. 2014/0089734 A1) and further in view of Kuang et al. (US Pub. 2014/0282589 A1) and Yamakabe et al. (US Pub. 2005/0235288 A1).
Zhang, Busaba and Kuang were cited in the IDS filed on 04/26/2021.

As per claim 1, Zhang teaches the invention substantially as claimed including An apparatus (Zhang, Fig.4), comprising: 
a plurality of hardware resource allocation circuits configured to collectively allocate different types of hardware resources to threads (Zhang, Fig. 3, 302, allocated resources CPU: 20, memory 20 (as respective different types of hardware resources, resource application A to C (as application threads);  Fig.4, resource allocation unit 414 and Resource preemption unit 412, (as plurality of hardware resource allocation circuits); [0155] lines 1-3, The resource allocation unit 414 is configured to allocate, according to the resource demand information of the job, corresponding resources to the resource application; also see [0152] lines 1-6, The resource preemption unit 412 is configured to traverse…and reallocate the system resources according to a result after the traversing; [0182] lines 4-5, the present disclosure may be implemented as a complete hardware example embodiment (the resource allocation unit and resource preemption unit as plurality of hardware resource allocation circuits)); 
a memory device configured to store an allocation queue that indicates amounts of the different types of hardware resources allocated to a given thread of the threads (Zhang, Fig. 3, 308 allocated resource application queue,  302, allocated resources CPU: 20, memory 20 (as different types), resource application A; Fig. 6, 606 memory (as memory device); [0182] lines 5-11, the example embodiments of the present disclosure may be provided as a method, a system, or a computer program product. Therefore, the present disclosure may be implemented as a complete hardware example embodiment, a complete software example embodiment, or an example embodiment combining software and hardware. Moreover, the present disclosure may be a computer program product implemented on one or more computer usable storage media (including, but not limited to, a magnetic disk memory, a CD-ROM, an optical memory, and the like) (as a memory device configured to store allocation queue);
a resource allocation management circuit coupled to the memory device (Zhang, Fig.4, 410, Resource application receiving unit (as resource allocation management circuit), 404 Memory) and configured to, receive one or more resource allocation requests to allocate specified amounts of the different types of hardware resources to a first thread; (Zhang, Fig. 2, 202, receive resource application, resource application including resource demand information; [0042] lines 1-4,  the resource application receiving unit is configured to accept a resource application submitted by a job, the resource application including resource demand information and job priority information; [0106] lines 1-6, the resource application volume and the resource application quantity (as specified amounts of the different types of hardware resources need to allocation) form the resource demand information of the resource application. A product of the resource application volume and the resource application quantity form a total resource demand amount of the resource application; see Fig. 3, resource application A (as first thread)); 
a second thread that has been allocated hardware resources from multiple of the different types of hardware resources (Zhang, Fig.2, 204, Determine, according to resource demand information of resource application, whether remaining resources of system meet resource application, and perform next step when remaining resource do not meet resource application; 206, Sequentially traverse, in allocated resource application queue, all current allocated resource application having job priority lower than that of resource application; Fig. 3, 304, resource application B, allocated resources, CPU, memory, (as second thread that has been allocated hardware resources from multiple of the different types of hardware resources), job priority: 2, 306 resource application C, allocated resources Abstract, lines 16-18, a high job priority to preempt resources of a resource application having a low job priority (as lower priority of resource application (as second thread) having allocated hardware resources from multiple of the different types of hardware resources]): 
send deallocation request to the hardware resource allocation circuit to deallocate a set of hardware resources allocated to the second thread (Zhang, Fig. 4, 410, 414, 412 Resource preemption unit; [0151] lines 1-9, The resource application receiving unit 410 is configured to accept a resource application submitted by a job…determine, according to the resource demand information of the resource application…and trigger the resource preemption unit 412 if the remaining resource do not meet the resource application; [0152] lines 1-6, The resource preemption unit 412 is configured to traverse…and reallocate the system resources. [Examiner noted: the resource application receiving unit is communicated with the resource preemption unit, and triggers (as send request) for reallocation (as deallocation)]); and 
send allocation request to the hardware resource allocation circuit to allocate, using at least a portion of the set of deallocated hardware resources, the specified amounts of the different types of hardware resources (Zhang, Abstract, lines 7-13, traversing, in an allocated resource application queue when the remaining resources do not meet the resource application, allocated resource applications having job priorities lower than that of the resource application; using the sum of system resources occupied by all traversed resource applications plus the remaining resources as available resources (as using at least a portion of the set of deallocated hardware resources); [0154] lines 1-6,  When the resource application receiving unit 410 determines, according to the resource demand information of the resource application, whether remaining resources of the system meet the resource application, if the remaining resources meet the resource application, the resource allocation unit 414 is triggered (as send request for allocation); Fig. 2, 208, determining, every time one of the allocated resource applications is traversed, whether the available resources meet the resource application; and when the available resources meet the resource application, stopping traversing, and allocating the available resources to the resource application. Fig. 3, 302, allocated resources CPU: 20, memory 20 (as send request (i.e., triggering) for allocation).

Zhang fails to specifically teach the resource allocation management circuit to identify, based on the thread allocation map, the second thread. 

However, Busaba teaches the resource allocation management circuit to identify, based on the thread directory, the second thread (Busaba, Fig. 1A, 102 processor controller (as resource allocation management circuit); Fig. 2, second core; [0020] lines 5-14, the processor controller 102 (as resource allocation management circuit) determines a second core (for example, core 103B/207) of cores 103B-N that has a currently idle thread that is available to take over execution of the failed thread. The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread;  also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core (as resource reallocation that using the resource from idle thread (i.e., second core/thread)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang with Busaba because Busaba’s teaching of identifying the thread of second core based on its idle state and thread directory would have provided Zhang’s system with the advantage and capability to allow a particular thread to use the resources from inactive state of thread from other core which improving the system resource utilization and performance.

Zhang and Busaba fail to specifically teach when sending deallocation request, it is send deallocation requests to the plurality of hardware resource allocation circuits to deallocate a set of hardware resources, and send allocation requests to the plurality of hardware resource allocation circuits to allocate.

However, Kuang teaches send deallocation requests to the plurality of hardware resource allocation circuits to deallocate a set of hardware resources and send allocation requests to the plurality of hardware resource allocation circuits to allocate (Kuang, Fig. 2, 250 Thread-level allocators (as plurality of hardware resource allocation circuits); [0042] lines 1-3, The hardware architecture 110 includes one or more computing resources 111, such as a central processing unit (CPU) 112 and a memory unit 113 providing one or more memory resources; [0051] lines 3-12, Each thread-level allocator 250 locally satisfies a request from a corresponding thread 133 (as corresponding thread sending the allocation requests) for an allocation of a small object (i.e., a small object allocation request) by providing one or more cached memory chunks 262 to the thread 133. Therefore, concurrent small object allocation requests from different threads 133 may be satisfied without lock contention. Each thread-level allocator 250 also locally satisfies a request from a corresponding thread 133 to deallocate a small object (i.e., a small object deallocation request) previously allocated to the thread 133 (as corresponding thread sending the deallocate requests)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang and Busaba with Kuang because Kuang’s teaching of providing different thread level allocators for different threads for resource allocation and deallocation would have provided Zhang and Busaba’s system with the advantage and capability to easily manage the resource allocation and deallocation for respective thread which improving the system efficiency and performance.  

Zhang, Busaba and Kuang fail to specifically teach the allocation queue/thread directory is thread allocation map and update the thread allocation map to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread.

However, Yamakabe teaches the allocation queue/thread directory is thread allocation map and update the thread allocation map to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread (Yamakabe, Fig. 12, 215 resource allocation table (as thread allocation map), 123 business applications (as threads), 124, CPU, 40%, 125 memory, 30%, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources); [0012] lines 1-4, The resource allocation process step according to the present invention may include a step for ensuring that the current resource allocations for the business applications are reflected in a resource allocation table; Fig. 10, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer); [0053] lines 3-9. This table retains the information about the amounts of resource allocations for each of business applications AP1, AP2, and AP3. The information about resource allocation amounts includes the information about computer resources such as a CPU 124 and memory 125, a network 126, and a storage 127; Fig. 17, 500, 501 decrease resource allocation amount, 503 increase resource allocation amount; [0071] lines 2-9, the policy execution processing section 411 issues an instruction for resource increase/decrease; the resource distribution processing section 410 updates the resource allocation table 215 shown in FIG. 12; and the resource distribution change processing section 401 changes the resource allocation amount for a virtual computer upon receipt of the instruction for resource increase/decrease).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba and Kuang with Yamakabe because Yamakabe’s teaching of resource allocation table (as thread allocation map) that reflecting the resource allocation/deallocation (i.e., increase/decrease) for the different applications (i.e., threads) would have provided Zhang, Busaba and Kuang’s system with the advantage and capability to allow the system to easily manage the resource allocation for different application threads in order to improve the resource utilization efficiency and system performance.  

As per claim 3, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 1 above. Busaba further teaches a first data master that corresponds to a first pipeline and is configured to manage the first thread (Busaba, Fig. 2, 201 first core (as first data master), 206 core resources (as first pipelines, see [0016] lines 12-14, The core resources 206 may comprise, for example, a pipeline and hardware registers); [0012] lines 1-5, The cores in a multi-threaded, multi-core processor may each have a predetermined maximum number of simultaneous threads (for example, 8 to 16 threads) that are supported (as managed) by the core. There may be hardware resources that are designated in the core for each thread, up to the predetermined maximum number of threads (as resource is allocated for the first thread of first data master that corresponds to a first pipeline)); and 
a second data master that corresponds to a second pipeline and is configured to manage the second thread (Busaba, Fig. 2, second core (as second data master), 212 core resources (as second pipeline, see [0016] lines 12-14, The core resources 206 may comprise, for example, a pipeline and hardware registers, and lines 27-30, Second core 207 also includes…core resources 212, such as were discussed with respect to first core 201; [0012] lines 1-5, The cores in a multi-threaded, multi-core processor may each have a predetermined maximum number of simultaneous threads (for example, 8 to 16 threads) that are supported (as managed) by the core. There may be hardware resources that are designated in the core for each thread, up to the predetermined maximum number of threads).

As per claim 4, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 3 above. Busaba further teaches wherein the resource allocation management circuit is configured to identify the second thread based on the thread directory (Busaba, Fig. 1A, 102 processor controller (as resource allocation management circuit); Fig. 2, second core; [0020] lines 5-14, the processor controller 102 (as resource allocation management circuit) determines a second core (for example, core 103B/207) of cores 103B-N that has a currently idle thread that is available to take over execution of the failed thread. The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread;  also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core (as resource reallocation that using the resource from idle thread (i.e., second core/thread)). 
In addition, Yamakabe teaches identify the second thread based on an indication in the thread allocation map that the second thread is associated with a different data master than the first thread (Yamakabe, Fig. 10, 154b, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer (as different data master), 124, CPU, 125 memory, 126 network, 127 storage; Fig. 12, 215 resource allocation table; [0053] lines 3-9. This table retains the information about the amounts of resource allocations for each of business applications AP1, AP2, and AP3. The information about resource allocation amounts includes the information about computer resources such as a CPU 124 and memory 125, a network 126, and a storage 127; Fig. 17, 500 any existing resource having use ratio of lower than 70%, YES to 501; [0068] The resources for the virtual computers within the business computer are first checked (step 500) to determine whether the resource use ratios are smaller than the threshold value (e.g., 70%) that is preset by the system administrator…If any resource use ratio is smaller than the threshold value, the resource allocation amount (allocation unit) is decreased, for instance, by 1% in compliance with an instruction from the policy execution processing section 411 (step 501). The administrator can change the resource allocation unit value at the client computer 15. Next, step 502 is performed to check whether the resource allocation decrease affects the business application performance. This check is performed in accordance with the performance information about the business application 210, which is collected as indicated by the reference numeral 431 in FIG. 16. If the performance remains unaffected, the program flow returns to step 501 to further decrease the allocation amount. If the business application performance is affected, the resource allocation amount is increased by 1% to restore the previous state (step 503) [Examiner noted: identify the second thread (i.e., business application) based on an indication in the thread allocation map (i.e., Fig. 12, 215 resource allocation table) that the second thread is associated with a different data master than the first thread (i.e., resource use ratios that is different for different data masters (virtual computers, see Fig. 10, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer (as different data master)])).

As per claim 5, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 3 above. Busaba further teaches wherein the resource allocation management circuit is configured to identify the second thread based on thread directory (Busaba, Fig. 1A, 102 processor controller (as resource allocation management circuit); Fig. 2, second core; [0020] lines 5-14, the processor controller 102 (as resource allocation management circuit) determines a second core (for example, core 103B/207) of cores 103B-N that has a currently idle thread that is available to take over execution of the failed thread. The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread;  also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core (as resource reallocation that using the resource from idle thread (i.e., second core/thread)). 
In addition, Yamakabe teaches identify the second thread based on a replacement scheme that corresponds to the second data master (Yamakabe, Fig. 17; 500, yes to 501, 502, 503; [0068] The resources for the virtual computers within the business computer are first checked (step 500) to determine whether the resource use ratios are smaller than the threshold value (e.g., 70%) that is preset by the system administrator (as the replacement scheme)…If any resource use ratio is smaller than the threshold value, the resource allocation amount (allocation unit) is decreased, for instance, by 1% in compliance with an instruction from the policy execution processing section 411 (step 501). The administrator can change the resource allocation unit value at the client computer 15. Next, step 502 is performed to check whether the resource allocation decrease affects the business application performance. This check is performed in accordance with the performance information about the business application 210, which is collected as indicated by the reference numeral 431 in FIG. 16. If the performance remains unaffected, the program flow returns to step 501 to further decrease the allocation amount. If the business application performance is affected, the resource allocation amount is increased by 1% to restore the previous state (step 503) [Examiner noted: identify the second thread (i.e., business application) based on a replacement scheme (i.e., determining resource use ratios are smaller than the threshold value (e.g., 70%) for the corresponding virtual computer (as second data master), and performing the allocation/deallocation (i.e., increase/decrease) based on that resource use rations (as replacement scheme)).

As per claim 6, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 3 above. Zhang further teaches wherein the resource allocation management circuit is configured to reserve amounts of the different types of hardware resources for the first resource application such that the reserved amounts are not available for servicing resource allocation requests from the second resource application (Zhang, [0013], in the process of determining, according to the resource demand information of the resource application, whether remaining resources of a system meet the resource application, if the remaining resources meet the resource application, corresponding resources are allocated to the job according to the resource demand information of the resource application; see Fig. 3, 302, resource application A, allocated resource: CPU:20, memory 20; 304, resource application B, allocated resource: CPU 60, memory 40; (as reserved); also see [0143], Assume that total resources of the system are CPU: 100, memory: 100. The resource application A 302 occupies CPU: 20, memory: 20, has a resource application volume CPU: 1, memory: 1, and a resource application quantity 20, and has a job priority of 3. The resource application B 304 occupies CPU: 60, memory: 40, has a resource application volume: CPU :3, memory: 2, and a resource application quantity: 20, and has a job priority of 2. The resource application C 306 occupies CPU: 20, memory: 10, has a resource application volume: CPU: 2, memory: 1, and a resource application quantity: 10, and has a job priority of 1. Therefore, remaining resources of the system are CPU: 0, memory: 30; [0144] At this point, a resource application E is received, of which the resource application volume is CPU: 1, memory: 1, the application quantity is 30, and the job priority is 4. As the remaining resources cannot meet the resource application E, the next step is performed to traverse allocated resource applications having job priorities lower than that of the resource application E according to a sequence of the job priorities from low to high in an allocated resource application queue 308 [Examiner noted: each corresponding application thread (i.e., resource application) are respectively reserving/occupying the corresponding resources]).
In addition, Busaba further teaches first data master and second data master (Busaba, Fig. 2, 201 first core (as first data master), 206 core resources (as first pipelines, second core (as second data master), 212 core resources; see [0016] lines 12-14, The core resources 206 may comprise, for example, a pipeline and hardware registers, and lines 27-30, Second core 207 also includes…core resources 212, such as were discussed with respect to first core 201; [0012] lines 1-5, The cores in a multi-threaded, multi-core processor may each have a predetermined maximum number of simultaneous threads (for example, 8 to 16 threads) that are supported (as managed) by the core. There may be hardware resources that are designated in the core for each thread, up to the predetermined maximum number of threads (as resource is allocated for the first thread of first data master that corresponds to a first pipeline)).

As per claim 9, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 1 above. Yamakabe further teaches wherein the resource allocation management circuit is configured to delete an entry of the thread allocation map that corresponds to the second thread (Yamakabe, Fig. 19, 600 deallocate resource for business application AP2, 601 delete information about business application AP2 from resource allocation table, priority table, and use information management table; [0072] step 601 is performed to delete the information about business application AP2 from the resource allocation table, priority table, and distribution information management table (FIG. 10). Step 602 is then performed to update the "Total" value 223 and "Unused resource" value 224 in the resource allocation table. Now, there are unused resources for the business computer. Therefore, the unused resources are allocated to the business applications existing in the business computer (step 603)).

As per claim 10, Zhang teaches the invention substantially as claimed including A method, comprising: 
maintaining, a allocation queue that indicate amounts of the different types of hardware resources allocated to a thread (Zhang, Fig. 3, 308 allocated resource application queue,  302, allocated resources CPU: 20, memory 20 (as different types), resource application A; Fig. 6, 606 memory (as memory device); [0182] lines 5-11, the example embodiments of the present disclosure may be provided as a method, a system, or a computer program product. Therefore, the present disclosure may be implemented as a complete hardware example embodiment, a complete software example embodiment, or an example embodiment combining software and hardware. Moreover, the present disclosure may be a computer program product implemented on one or more computer usable storage media (including, but not limited to, a magnetic disk memory, a CD-ROM, an optical memory, and the like) (as a memory device maintaining allocation queue);
receiving, by the resource allocation management circuit, one or more resource allocation requests to allocate specified amounts of the different types of hardware resources to a first thread; (Zhang, Fig. 2, 202, receive resource application, resource application including resource demand information; [0042] lines 1-4,  the resource application receiving unit is configured to accept a resource application submitted by a job, the resource application including resource demand information and job priority information; [0106] lines 1-6, the resource application volume and the resource application quantity (as specified amounts of the different types of hardware resources need to allocation) form the resource demand information of the resource application. A product of the resource application volume and the resource application quantity form a total resource demand amount of the resource application; see Fig. 3, resource application A (as first thread)); 
a second thread that has been allocated hardware resources corresponding to at least one of the different types of hardware resources (Zhang, Fig.2, 204, Determine, according to resource demand information of resource application, whether remaining resources of system meet resource application, and perform next step when remaining resource do not meet resource application; 206, Sequentially traverse, in allocated resource application queue, all current allocated resource application having job priority lower than that of resource application; Fig. 3, 304, resource application B, allocated resources, CPU, memory, (as second thread that has been allocated hardware resources from multiple of the different types of hardware resources), job priority: 2, 306 resource application C, allocated resources Abstract, lines 16-18, a high job priority to preempt resources of a resource application having a low job priority (as lower priority of resource application (as second thread) having allocated hardware resources from multiple of the different types of hardware resources]): 
sending, by the resource allocation management circuit, deallocation request to deallocate a set of hardware resources corresponding to the at least one different type of hardware resource that are allocated to the second thread (Zhang, Fig. 4, 410, 414, 412 Resource preemption unit; [0151] lines 1-9, The resource application receiving unit 410 is configured to accept a resource application submitted by a job…determine, according to the resource demand information of the resource application…and trigger the resource preemption unit 412 if the remaining resource do not meet the resource application; [0152] lines 1-6, The resource preemption unit 412 is configured to traverse…and reallocate the system resources. [Examiner noted: the resource application receiving unit is communicated with the resource preemption unit, and triggers (as send request) for reallocation (as deallocation)]); and 
sending, by the resource allocation management circuit, allocation request to allocate, using at least a portion of the set of deallocated hardware resources, the specified amounts of the different types of hardware resources (Zhang, Abstract, lines 7-13, traversing, in an allocated resource application queue when the remaining resources do not meet the resource application, allocated resource applications having job priorities lower than that of the resource application; using the sum of system resources occupied by all traversed resource applications plus the remaining resources as available resources (as using at least a portion of the set of deallocated hardware resources); [0154] lines 1-6,  When the resource application receiving unit 410 determines, according to the resource demand information of the resource application, whether remaining resources of the system meet the resource application, if the remaining resources meet the resource application, the resource allocation unit 414 is triggered (as send request for allocation); Fig. 2, 208, determining, every time one of the allocated resource applications is traversed, whether the available resources meet the resource application; and when the available resources meet the resource application, stopping traversing, and allocating the available resources to the resource application. Fig. 3, 302, allocated resources CPU: 20, memory 20 (as send request (i.e., triggering) for allocation).

Zhang fails to specifically teach the maintaining, by a resource allocation management circuit, a set of thread allocation maps, and based on the maintained set of thread allocation maps, the resource allocation management circuit identifying a second thread.

However, Busaba teaches maintaining, by a resource allocation management circuit, thread directory, and based on the maintained thread directory, the resource allocation management circuit identifying a second thread (Busaba, Fig. 1A, 102 processor controller (as resource allocation management circuit), 106 thread directory (as maintained by processor controller); Fig. 2, second core; [0020] lines 5-14, the processor controller 102 (as resource allocation management circuit) determines a second core (for example, core 103B/207) of cores 103B-N that has a currently idle thread that is available to take over execution of the failed thread. The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread;  also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core (as resource reallocation that using the resource from idle thread (i.e., second core/thread)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang with Busaba because Busaba’s teaching of identifying the thread of second core based on its idle state and thread directory would have provided Zhang’s system with the advantage and capability to allow a particular thread to use the resources from inactive state of thread from other core which improving the system resource utilization and performance.

Zhang and Busaba fail to specifically teach when sending deallocation request, it is sending deallocation requests to deallocate a set of hardware resources, and when sending allocation request, it is sending allocation requests to allocate.

However, Kuang teaches when sending deallocation request, it is sending deallocation requests to deallocate a set of hardware resources, and when sending allocation request, it is sending allocation requests to allocate (Kuang, Fig. 2, 250 Thread-level allocators; [0042] lines 1-3, The hardware architecture 110 includes one or more computing resources 111, such as a central processing unit (CPU) 112 and a memory unit 113 providing one or more memory resources; [0051] lines 3-12, Each thread-level allocator 250 locally satisfies a request from a corresponding thread 133 (as corresponding thread sending the allocation requests) for an allocation of a small object (i.e., a small object allocation request) by providing one or more cached memory chunks 262 to the thread 133. Therefore, concurrent small object allocation requests from different threads 133 may be satisfied without lock contention. Each thread-level allocator 250 also locally satisfies a request from a corresponding thread 133 to deallocate a small object (i.e., a small object deallocation request) previously allocated to the thread 133 (as corresponding thread sending the deallocate requests)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang and Busaba with Kuang because Kuang’s teaching of providing different thread level allocators for different threads for resource allocation and deallocation would have provided Zhang and Busaba’s system with the advantage and capability to easily manage the resource allocation and deallocation for respective thread which improving the system efficiency and performance.  

Zhang, Busaba and Kuang fail to specifically teach the allocation queue/thread directory is a set of thread allocation maps and updating, by the resource allocation management circuit, the set of thread allocation maps to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread.

However, Yamakabe teaches teach the allocation queue/thread directory is a set of thread allocation maps and updating, by the resource allocation management circuit, the set of thread allocation maps to indicate an allocation of the specified amounts of the different types of hardware resources to the first thread. (Yamakabe, Fig. 10, table 154b, 123 business application, 124 to 127 resources; Fig. 12, 215 resource allocation table, 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources) (table 154b and table 215 as set of thread allocation maps); [0012] lines 1-4, The resource allocation process step according to the present invention may include a step for ensuring that the current resource allocations for the business applications are reflected in a resource allocation table; Fig. 10, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer); [0053] lines 3-9. This table retains the information about the amounts of resource allocations for each of business applications AP1, AP2, and AP3. The information about resource allocation amounts includes the information about computer resources such as a CPU 124 and memory 125, a network 126, and a storage 127; Fig. 17, 500, 501 decrease resource allocation amount, 503 increase resource allocation amount; [0071] lines 2-9, the policy execution processing section 411 issues an instruction for resource increase/decrease; the resource distribution processing section 410 updates the resource allocation table 215 shown in FIG. 12; and the resource distribution change processing section 401 changes the resource allocation amount for a virtual computer upon receipt of the instruction for resource increase/decrease; also see [0051] The sub-manager distribution information management processing section 151 updates the distribution information management table 154b. As indicated in FIG. 10, business application AP1 runs on virtual computer A1, which is within business computer A. The figure indicates that the CPU use ratio, memory use ratio, network use ratio, and storage use ratio are 30%, 40%, 60%, and 30%, respectively. These resource use ratios represent the proportions to the resource amounts (distributions) that are allocated as indicated in a resource allocation table 215).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba and Kuang with Yamakabe because Yamakabe’s teaching of resource allocation table (as thread allocation map) that reflecting the resource allocation/deallocation (i.e., increase/decrease) for the different applications (i.e., threads) would have provided Zhang, Busaba and Kuang’s system with the advantage and capability to allow the system to easily manage the resource allocation for different application threads in order to improve the resource utilization efficiency and system performance.  

As per claim 15, it is a non-transitory computer readable storage medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, the recitation “design information that specifies a circuit design in a format recognized by a fabrication system that is configured to use the design information to fabricate a hardware integrated circuit” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.).

As per claims 17 and 18, they are medium claims of claims 4 and 9 respectively above. Therefore, they are rejected for the same reasons as claims 4 and 9 respectively above.
	
As per claim 19,  Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 15 above. Zhang teaches the resource allocation management circuit (Zhang, Fig.4, 410, Resource application receiving unit (as resource allocation management circuit). In addition, Busaba further teaches select the second thread in response to determining that the second thread is a least recently used thread having an inactive execution state (Busaba, [0020] lines 9-14, The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread (as inactive execution state and a least recently used since it is idle); also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core).


Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Busaba, Kuang and Yamakabe, as applied to claims 1, 10 and 15 respectively above, and further in view of Morishita (US Pub. 2011/0113220 A1).

As per claim 2, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 1 above. Busaba further teaches wherein the resource allocation management circuit is configured to identify the second thread based on the thread directory that the second thread is associated with an inactive state (Busaba, Fig. 1A, 102 processor controller (as resource allocation management circuit); Fig. 2, second core; [0020] lines 5-14, the processor controller 102 (as resource allocation management circuit) determines a second core (for example, core 103B/207) of cores 103B-N that has a currently idle thread that is available to take over execution of the failed thread. The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread;  also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core (as resource reallocation that using the resource from idle thread (i.e., second core/thread)). In addition, Yamakabe teaches thread allocation map (Yamakabe, Fig. 12, 215 resource allocation table (as thread allocation map), 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources); [0012] lines 1-4, The resource allocation process step according to the present invention may include a step for ensuring that the current resource allocations for the business applications are reflected in a resource allocation table; Fig. 10, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer); [0053] lines 3-9. This table retains the information about the amounts of resource allocations for each of business applications AP1, AP2, and AP3. The information about resource allocation amounts includes the information about computer resources such as a CPU 124 and memory 125, a network 126, and a storage 127; Fig. 17, 500, 501 decrease resource allocation amount, 503 increase resource allocation amount).

Zhang, Busaba, Kuang and Yamakabe fail to specifically teach when identify the second thread, it is based on an indication in the thread allocation map that the second thread is associated with an inactive state.

However, Morishita teaches when identify the second thread, it is based on an indication in the thread allocation map that the second thread is associated with an inactive state (Morishita, Fig. 4, T100 thread information table; 201 thread ID, 204 thread state flag; [0076] lines 1-3, The thread state flag 204 is information showing a thread state held in each entry. "00" shows an inactive state, "01" shows an active state; [0084] lines 1-6, The processor control unit 162 refers to the thread state flag included in the entry including the acquired thread ID with use of the thread information table T100, and judges whether or not the thread is allocated with the logical processor as an execution target (i.e. whether or not the thread is in the active state or the inactive state).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with Morishita because Morishita’s teaching of thread information table (as thread allocation map) that including the status of the threads would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to easily identifying the different status of the threads which improving the system efficiency and performance. 

As per claim 12, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 10 above. Busaba further teaches wherein the second thread is selected based on an indication that the second thread is in an inactive state. (Busaba, Fig. 1A, 102 processor controller (as resource allocation management circuit); Fig. 2, second core; [0020] lines 5-14, the processor controller 102 (as resource allocation management circuit) determines a second core (for example, core 103B/207) of cores 103B-N that has a currently idle thread that is available to take over execution of the failed thread. The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread;  also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core (as resource reallocation that using the resource from idle thread (i.e., second core/thread)). In addition, Yamakabe teaches set of thread allocation maps (Yamakabe, Fig. 10, table 154b, 123 business application, 124 to 127 resources; Fig. 12, 215 resource allocation table, 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources) (table 154b and table 215 as at least two thread allocation maps)).

Zhang, Busaba, Kuang and Yamakabe fail to specifically teach wherein the set of thread allocation maps indicates an execution state of a thread.

However, Morishita teaches wherein the set of thread allocation maps indicates an execution state of a thread (Morishita, Fig. 4, T100 thread information table; 201 thread ID, 204 thread state flag; [0076] lines 1-3, The thread state flag 204 is information showing a thread state held in each entry. "00" shows an inactive state, "01" shows an active state; [0084] lines 1-6, The processor control unit 162 refers to the thread state flag included in the entry including the acquired thread ID with use of the thread information table T100, and judges whether or not the thread is allocated with the logical processor as an execution target (i.e. whether or not the thread is in the active state or the inactive state).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with Morishita because Morishita’s teaching of thread information table (as thread allocation map) that including the status of the threads would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to easily identifying the different status of the threads which improving the system efficiency and performance. 

As per claim 16, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 15 above. Busaba further teaches wherein the resource allocation management circuit is configured to identify the second thread based on the thread directory that the second thread is associated with a particular state (Busaba, Fig. 1A, 102 processor controller (as resource allocation management circuit); Fig. 2, second core; [0020] lines 5-14, the processor controller 102 (as resource allocation management circuit) determines a second core (for example, core 103B/207) of cores 103B-N that has a currently idle thread that is available to take over execution of the failed thread. The second core 103B/207 may be determined based on the thread directory 106, which lists the threads that are executing on each of cores 103A-N, in some embodiments. In other embodiments, the processor controller 102 may poll the other cores 103B-N to determine any cores that have an idle thread;  also see [0011] lines 10-16, When it is determined that a thread has failed on the first core and a transfer of the failed thread is necessary, the last good architected state of the failed thread is transferred from error recovery logic in the first core to the second core, and execution of the failed thread may resume using the resources of an idle thread in the second core (as resource reallocation that using the resource from idle thread (i.e., second core/thread)). In addition, Yamakabe teaches thread allocation map (Yamakabe, Fig. 12, 215 resource allocation table (as thread allocation map), 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources); [0012] lines 1-4, The resource allocation process step according to the present invention may include a step for ensuring that the current resource allocations for the business applications are reflected in a resource allocation table; Fig. 10, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer); [0053] lines 3-9. This table retains the information about the amounts of resource allocations for each of business applications AP1, AP2, and AP3. The information about resource allocation amounts includes the information about computer resources such as a CPU 124 and memory 125, a network 126, and a storage 127; Fig. 17, 500, 501 decrease resource allocation amount, 503 increase resource allocation amount).

Zhang, Busaba, Kuang and Yamakabe fail to specifically teach when identify the second thread, it is based on an indication in the thread allocation map that the second thread is associated with a particular state.

However, Morishita teaches when identify the second thread, it is based on an indication in the thread allocation map that the second thread is associated with a particular state (Morishita, Fig. 4, T100 thread information table; 201 thread ID, 204 thread state flag; [0076] lines 1-3, The thread state flag 204 is information showing a thread state held in each entry. "00" shows an inactive state, "01" shows an active state; [0084] lines 1-6, The processor control unit 162 refers to the thread state flag included in the entry including the acquired thread ID with use of the thread information table T100, and judges whether or not the thread is allocated with the logical processor as an execution target (i.e. whether or not the thread is in the active state or the inactive state).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with Morishita because Morishita’s teaching of thread information table (as thread allocation map) that including the status of the threads would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to easily identifying the different status of the threads which improving the system efficiency and performance. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Busaba, Kuang and Yamakabe, as applied to claim 3 above, and further in view of STROTHMANN (US Pub. 2009/0100489 A1).

As per claim 7, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 3 above. Zhang, Busaba, Kuang and Yamakabe fail to specifically teach wherein the resource allocation management circuit is configured to prioritize resource allocation requests from the first data master over the second data master.

However, STROTHMANN teaches wherein the resource allocation management circuit is configured to prioritize resource allocation requests from the first data master over the second data master (STROTHMANN, Fig. 4, 104a to 104c (as include fist data master and second data master), 402a to 402c media requests; [0052] lines 1-10, media allocation server 112 could use an allocation scheme that, based on the information supplied in the received media requests 402a-402b, maximizes the number of fulfilled requests. According to some embodiments, media allocation server 112 could use an allocation scheme that prioritizes the requests based on time of receipt (e.g. first-come, first-served). According to yet more embodiments, media allocation server 112 could use an allocation scheme that prioritizes the requests based on a subscription level associated with an HCT.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with STROTHMANN because STROTHMANN’s teaching of prioritizing the requests based on the time of receipt or subscription level associated with corresponding HCT (as data master) would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to allow the system to processing the allocation request based on the subscription level which improving the user experience and system efficiency.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Busaba, Kuang and Yamakabe, as applied to claim 1 above, and further in view of JIA et al. (US Pub. 2019/0155548 A1) and CAYTON et al. (US Pub. 2018/0063145 A1).

As per claim 8, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 1 above. Yamakabe teaches first thread that is stored in the thread allocation map (Yamakabe, Fig. 12, 215 resource allocation table (as thread allocation map), 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources).

Zhang, Busaba, Kuang and Yamakabe fail to specifically teach wherein the resource allocation management circuit is configured to return, to a requestor of the one or more resource allocation requests, a state identification value of the first thread that is usable to access information about the first thread that is stored in the thread allocation map.

However, JIA teaches wherein the resource allocation management circuit is configured to return, to a requestor of the one or more resource allocation requests, a state identification value of the first thread (JIA, [0013] lines 1-15, the storage access apparatus (the storage access apparatus may provide a management interface, such as an interface that provides a command-line interface (CLI) or a web user interface (UI) for a management layer) receives an allocation request for allocating a storage resource to the first VM, determines the first VF associated with the first VM, allocates at least one of the plurality of virtual volumes to the first VM, creates an association relationship between the allocated at least one virtual volume and the first VF, and returns an allocation response (as return to a requestor, see [0047], A user or an upper-layer application initiates a command for attaching a volume to the first VM. The storage access apparatus receives the volume attachment command by using the management interface, and determines the first VF associated with the VM), where the allocation response includes information about the at least one virtual volume that is allocated to the first VM (as a state identification value of the first thread (i.e., allocation state that the least one virtual volume that is allocated to the first VM (identification value)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with JIA because JIA’s teaching of returning allocation response includes information about the at least one virtual volume that is allocated to the first VM (as a state identification value of the first thread (i.e., allocation state that the least one virtual volume that is allocated to the first VM)) would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to allow the system to easily determining whether the allocation is successfully or not which improving the system efficiency and performance.

Zhang, Busaba, Kuang, Yamakabe and JIA fail to specifically teach the state identification value of the first thread that is usable to access information about the first thread that is stored in the thread allocation map.

However, CAYTON teaches the state identification value of the first thread that is usable to access information about the first thread that is stored in the thread allocation map (CAYTON, Abstract, lines 9-16, Host discovery information is returned to the requesting host node indicating the storage resources the requesting host node is provisioned to access, wherein the requesting host node establishes a connection with the target systems indicated in the returned host discovery information to access the storage resources the requesting host node is provisioned to access indicated in the access control list (as usable to access information about the first thread that is stored in the thread allocation map), please noted: first thread and thread allocation map was taught by Yamakabe).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang, Yamakabe and JIA with CAYTON because CAYTON’s teaching of returning the information that is usable to access information would have provided Zhang, Busaba, Kuang, Yamakabe and JIA’s system with the advantage and capability to allow the system to increase the speed of accessing when allocating/accessing the resources which improving the system efficiency and performance. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Busaba, Kuang and Yamakabe, as applied to claim 10 above, and further in view of Kulkarni et al. (US Patent. 10,049,035 B1).

As per claim 11, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 10 above. Yamakabe teaches wherein the set of thread allocation maps includes at least two thread allocation maps (Yamakabe, Fig. 10, table 154b, 123 business application, 124 to 127 resources; Fig. 12, 215 resource allocation table, 123 business applications (as threads), 124, CPU, 125 memory, 126 network, 127 storage (as allocation of the specified amounts of the different types of hardware resources) (table 154b and table 215 as at least two thread allocation maps).

Zhang, Busaba, Kuang and Yamakabe fail to specifically teach at least two thread allocation maps that each correspond to a respective one of the different types of hardware resources.

However, Kulkarni teaches at least two thread allocation maps that each correspond to a respective one of the different types of hardware resources (Kulkarni, Col 6, lines 60-64, The allocation circuit 420 maintains respective memory allocation tables (not shown) for the different types of memories (as different types of hardware resources) that are in addition to the stream memory allocation table 430. Each memory allocation table indicates which portions of the corresponding memory are allocated and which portions are available/free).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with Kulkarni because Kulkarni’s teaching of providing respective memory allocation tables for the different types of memories would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to allow the system to easily manage the different types of hardware resources for allocation which improving the resource allocation efficiency and performance. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Busaba, Kuang and Yamakabe, as applied to claim 10 above, and further in view of Tripathi et al. (US. Pub. 2008/0022016 A1). 
Tripathi was cited in the IDS filed on 04/26/2021.

As per claim 13, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 10 above. Yamakabe teaches wherein information about the first thread that is stored in the set of thread allocation maps (Yamakabe, Fig. 10, table 154b, 123 business application, 124 to 127 resources; Fig. 12, 215 resource allocation table, 123 business applications (as include first thread), 124, CPU, 125 memory, 126 network, 127 storage (as information) (table 154b and table 215 as set of thread allocation maps); [0012] lines 1-4, The resource allocation process step according to the present invention may include a step for ensuring that the current resource allocations for the business applications are reflected in a resource allocation table; Fig. 10, 123 business application, 205 virtual computer (each business application corresponding to respective virtual computer)).

Zhang, Busaba, Kuang and Yamakabe fail to specifically teach generating, by the resource allocation management circuit, a state identification value that corresponds to the first thread, and wherein information about the first thread that is stored in the set of thread allocation maps is accessible using the state identification value

However, Tripathi teaches generating, by the resource allocation management circuit, a state identification value that corresponds to the first thread (Tripathi, [0043] lines 6-8, the memory allocator (130) may reallocate virtual memory from VNIC 2 to VNIC 1; [0030] lines 1-4, The memory allocator (130) is responsible for allocating virtual memory to the packet destinations…or virtual machines); [0046] lines 1-2, the ID associated with the packet destination (or virtual machine) is obtained (also see [0009] lines 5-6, obtaining an identifier (ID) based on the classification, as generating); [0047] lines 5-8, the determination includes sending a request for virtual memory to the memory allocator (or a process related to the memory allocator) where the request includes the amount of virtual memory required and the ID (as state identification values)) and 
wherein information about the first thread that is stored in the set of thread allocation maps is accessible using the state identification value (Tripathi, [0048] lines 1-11, Upon receiving the request, the memory allocator (or a process related to the memory allocator) uses the ID to determine the amount of available virtual memory for the packet destination ( or virtual machine) associated with the ID. In one embodiment of the invention, the memory allocator (or a process related to the memory allocator) includes information about the total amount of virtual memory allocated to a given packet destination ( or virtual machine) indexed by ID as well as the amount of the aforementioned allocated virtual memory currently being used by the given packet destination (as using the ID to access information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with Tripathi because Tripathi’s teaching of generating/obtaining and adding the ID (state identification value) in to request would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to determine the resource allocation/deallocation information in order to improve the system performance and accuracy. 

As per claim 14, Zhang, Busaba, Kuang, Yamakabe and Tripathi teach the invention according to claim 13 above. Tripathi further teaches wherein the state identification value is included in the allocation requests sent to allocate the specified amounts of the hardware resources (Tripathi, [0043] lines 6-8, the memory allocator (130) may reallocate virtual memory from VNIC 2 to VNIC 1; [0030] lines 1-4, The memory allocator (130) is responsible for allocating virtual memory to the packet destinations…or virtual machines); [0046] lines 1-2, the ID associated with the packet destination (or virtual machine) is obtained; [0047] lines 5-8, the determination includes sending a request for virtual memory to the memory allocator (or a process related to the memory allocator) where the request includes the amount of virtual memory required and the ID (as state identification values)). In addition, Zhang teaches allocation requests sent to allocate the specified amounts of the different types of hardware resources (Zhang, [0042] lines 1-4,  the resource application receiving unit is configured to accept a resource application submitted by a job, the resource application including resource demand information and job priority information; [0106] lines 1-6, the resource application volume and the resource application quantity (as specified amounts of the different types of hardware resources need to allocation) form the resource demand information of the resource application).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Busaba, Kuang and Yamakabe, as applied to claim 15 above, and further in view of Smithers et al. (US Pub. 2015/0334403 A1) and Ault et al. (US Patent. 6,529,201 B1).

As per claim 20, Zhang, Busaba, Kuang and Yamakabe teach the invention according to claim 15 above. Kuang teaches wherein the different types of hardware resources correspond to a compute memory device (Kuang, [0042] lines 1-4, The hardware architecture 110 includes one or more computing resources 111, such as a central processing unit (CPU) 112 and a memory unit 113 (as compute memory device) providing one or more memory resources).

Zhang, Busaba, Kuang and Yamakabe fail to specifically teach wherein the different types of hardware resources correspond to a uniform memory device and a texture memory device.

However, Smithers teaches wherein the different types of hardware resources correspond to a uniform memory device (Smithers, [0030] The memory 114 may be, for example, non-volatile storage, a magnetic storage medium, an optical storage medium, a magneto-optical storage medium, a read-only medium, random-access memory, uniform memory access, flash memory, erasable programmable memory (as uniform memory device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang and Yamakabe with Smithers because Smithers’s teaching of providing a memory resource that is for uniform memory access would have provided Zhang, Busaba, Kuang and Yamakabe’s system with the advantage and capability to allocate the memory that is provided for uniform memory access for the resource allocation in order to improve the system efficiency and performance. 

Zhang, Busaba, Kuang, Yamakabe and Smithers fail to specifically teach wherein the different types of hardware resources correspond to a texture memory device.

However, Ault teaches wherein the different types of hardware resources correspond to a texture memory device (Ault, Abstract, lines 16-18, The memory in which the texture image is stored comprises a dedicated texture memory of the graphics display system to eliminate contention with the frame buffer).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Zhang, Busaba, Kuang, Yamakabe and Smithers with Ault because Ault’s teaching of providing texture memory resource that is for storing texture image would have provided Zhang, Busaba, Kuang, Yamakabe and Smithers’s system with the advantage and capability to increasing the performance when rendering the texture data which improving the overall system efficiency and performance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195